DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kush (US 20180230833) in view of O'Leary (US 20180163554).
Claim 1 recites “a rotor blade for a gas turbine engine.” Kush teaches such a rotor blade for a gas turbine engine, as will be shown.
Kush teaches (Figs. 4-7) a rotor blade for a gas turbine engine, the rotor blade comprising: 
a structural member (600) formed from a metallic material (see paragraph 0030), the structural member including a base portion (604), a spar (616), and a tip cap (641), the base portion at least partially forming a root of the rotor blade and a shank (604) of the rotor blade; and 
a fairing (618), the fairing coupled to the structural member such that the fairing forms at least a portion of an airfoil of the rotor blade and a platform of the rotor blade (portion of the airfoil), the fairing including a first fairing panel and a second fairing panel (640, 642) in contact with the first fairing panel at a first split line (see Fig. 5, on the suction side near leading edge) and a second split line (see Fig. 5, adjacent the trailing edge).
However, Kush does not teach the fairing is formed from a composite material.
O'Leary teaches (Fig. 4) an airfoil for a gas turbine engine comprising a structural member (30) formed form a metallic material, and a fairing (34) formed from a composite material (see paragraph 0040).
MPEP 2143 I. B. teaches the Simple substitution of one known element for another to obtain predictable results is obvious if there is (1) a finding that the prior art 
In this case, Kush teaches a rotor for a gas turbine engine which differs from the claimed device by the substitution of composite materials for the fairing. Kush teaches it is known in the art to provide an airfoil for a gas turbine having a composite material fairing with a metallic material structural member. Kush also teaches that the substituted composite fairing material would serve the same function as a metallic material. One of ordinary skill in the art would have been able to substitute the metallic material in Kush with a ceramic material, in light of O’Leary, since a ceramic material is known to perform the same function as a metallic material, as both references are directed to airfoils for gas turbine engines. Furthermore, it is known in the art that composite materials have advantages over metallic materials such as weight savings. 
Regarding Claim 2, Kush, as modified with O’Leary in Claim 1 above, teaches (Kush Figs. 4-7) the rotor blade of claim 1, wherein the fairing encloses at least a portion of the spar (see Fig. 5).
Regarding Claim 5, Kush, as modified with O’Leary in Claim 1 above, teaches (Kush Figs. 4-7) the rotor blade of claim 1, wherein the first split line is located on a suction side of the airfoil between a leading edge of the airfoil and a trailing edge of the airfoil (see Fig. 5, line indicating split line is on the suction side).
Regarding Claim 6, Kush, as modified with O’Leary in Claim 1 above, teaches (Kush Figs. 4-7) the rotor blade of claim 5, wherein the second split line is located adjacent to a trailing edge of the airfoil (see Fig. 5)3.
Regarding Claim 7, Kush, as modified with O’Leary in Claim 1 above, teaches (Kush Figs. 4-7) the rotor blade of claim 1, further comprising: first and second side members (upstream and downstream rims 637) coupling the fairing to the base portion of the structural member.
Regarding Claim 8, Kush, as modified with O’Leary in Claim 1 above, teaches (Kush Figs. 4-7) the rotor blade of claim 7, wherein the first side member and the second side member partially form the root of the rotor blade (see Fig. 6).
Regarding Claim 9, Kush, as modified with O’Leary in Claim 1 above, teaches (Kush Figs. 4-7) the rotor blade of claim 1, wherein the structural member includes a plurality of ribs (622) extending outward from the spar such that the plurality of ribs contacts the fairing (see paragraph 0024).
Regarding Claim 10, Kush, as modified with O’Leary in Claim 1 above, teaches (Kush Figs. 4-7) the rotor blade of claim 9, wherein the spar, the fairing, and the plurality of ribs define one or more cooling channels (630).
Regarding Claim 11, Kush, as modified with O’Leary in Claim 1 above, teaches (Kush Figs. 4-7) the rotor blade of claim 1, wherein the structural member is integrally formed (see Fig. 4 and paragraph 0022).
Regarding Claim 12, Kush, as modified with O’Leary in Claim 1 above, teaches (Kush Figs. 4-7) the rotor blade of claim 1, wherein the tip cap applies a compressive 
Regarding Claim 13, Kush, as modified with O’Leary in Claim 1 above, teaches (Kush Figs. 4-7) the rotor blade of claim 1, wherein the spar defines a cooling passage (635) configured to direct coolant to the tip cap.
Regarding Claim 14, Kush, as modified with O’Leary in Claim 1 above, teaches (Kush Figs. 4-7) the rotor blade of claim 1, wherein the spar is solid (see Fig. 5).

Claim 15 recites a gas turbine engine comprising a rotor blade having the same features of Claim 1 which are rejected for the same reasons.
Kush, as modified with O’Leary in Claim 1 above, further teaches (Kush Figs. 1, 4-7) a gas turbine engine, comprising: a compressor section (120); a combustion section (130); a turbine section (135); and a rotor blade (600) having features of Claim 1 positioned within the turbine section.
Claim 16 recites the same features of Claim 2 which are rejected for the same reasons.
Claim 17 recites the same features of Claim 3 which are rejected for the same reasons.
Claim 19 recites the same features of Claim 5 which are rejected for the same reasons.

Claims 3, 4, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kush in view of O'Leary, and further in view of Barker et al. (hereafter Barker – US 20190032493).
Regarding Claim 3, Kush, as modified with O’Leary in Claim 1 above, teaches (Kush Figs. 4-7) the rotor blade of claim 1.
However, Kush does not teach the fairing defines a plurality of cooling holes located at the first split line or the second split line.
Barker teaches (Figs. 1-3) an airfoil for a gas turbine engine comprising a spar (25) covered by a fairing (18), the fairing including a first and second panel (40, 42) connected at first and second split lines, the fairing defines a plurality of cooling holes (14) located at the first split line or the second split line (see Fig. 1, cooling holes 14 formed by notches in both fairing panels at first split line near the leading edge).
Barker further teaches that providing such cooling holes at the split line, formed by notches in each of the fairing panels, is advantageous for accommodating thermal expansion of the panels and/or manufacturing assembly tolerances and providing desired amount of film cooling of the airfoil surface (paragraph 0059). 
It would have been obvious for a person having ordinary skill in the art to apply the teachings of Barker to the rotor blade of modified Kush to have the fairing defines a plurality of cooling holes located at the first split line or the second split line, as both references and Applicant’s invention are directed to airfoils for gas turbine engines. Doing so would result in a accommodating thermal expansion of the panels and/or manufacturing assembly tolerances and providing film cooling of the airfoil surface, as recognized by Barker.
Regarding Claim 4, Kush, as modified with O’Leary and Barker in Claim 3 above, teaches (Barker Figs. 1-3) the rotor blade of claim 3, wherein at least one of the first fairing panel or the second fairing panel defines a plurality of notches (60, 62) such that, when the first fairing panel is in contact with the second fairing panel at the first and second split lines, each of the plurality of notches partially defines one of the plurality of cooling holes (see paragraph 0060).

Claim 18 recites the same features of Claims 3 and 4 which are rejected for the same reasons.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kush in view of O'Leary, and further in view of Damlis et al. (hereafter Damlis – US 5259730).
Claim 20 recites a rotor blade comprising the same features of Claim 1 which are rejected for the same reasons.
However, Kush, as modified with O’Leary in Claim 1 above, does not teach the fairing including a first fairing panel having a first projection and a second fairing panel having a second projection in contact with the first projection.
Damlis teaches (Figs. 1-3) a rotor blade comprising a spar (18) surrounded by a fairing (12, 14) comprising first and second panels (12, 14), the fairing including a first fairing panel having a first projection (28) and a second fairing panel having a second projection (30) in contact with the first projection (see Fig. 1).

It would have been obvious for a person having ordinary skill in the art to apply the teachings of Damlis to the rotor blade of modified Kush to have the fairing including a first fairing panel having a first projection and a second fairing panel having a second projection in contact with the first projection, as both references and Applicant’s invention are directed to rotor blades for gas turbine engines. Doing so would result in more efficient cooling of the rotor blade, as recognized by Damlis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745